DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	This non-final office action is in response to Applicant’s filing of Application No. 16,886,470 on May 28, 2020. Claims 1-20 are currently pending.
			
Information Disclosure Statement
2. 	The Information Disclosure Statements filed on May 28, /2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

	 			Claim Rejections - 35 USC §101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
4. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-8 fall within statutory class of a process, claim 9-20 fall within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
	In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).

 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 9, and 17. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	receiving user activity data comprising items and actions associated with users and a catalog comprising descriptions of the items; 
generating a user vector for each of the users, an item vector for each item and an action vector for each action associated with the users by applying singular vector decomposition to the user activity data; 
generating a sequence vector for each of the items and each of the actions based on the item vectors and the action vectors; 
generating a transformer vector for each of the items by applying a text-to-text transferring transformer to the description of the item from the catalog;
generating a similarity vector for each of the items based on the transformer vectors for the items; generating a merged vector for each of the items by merging the sequence vector, transformer vector, and similarity vector for the item; and 
determining a set of probabilities for at least one user by inputting the user vector for the at least one user, merged vectors for each of the items, and sequence vectors for each of the actions to a transformer neural network, wherein the set of probabilities for the at least one user comprises a probability for each item with a description in the catalog.

Claim 9 recites:
one or more storage devices; and a processor that receives user activity data comprising items and actions associated with users and a catalog comprising descriptions of the items, generates a user vector for each of the users, an item vector for each item and an action vector for each action associated with the users by applying singular vector decomposition to the user activity data, generates a sequence vector for each of the items and each of the actions based on the item vectors and the action vector, generates a transformer vector for each of the items by applying a text-to-text transferring transformer to the description of the item from the catalog, generates a similarity vector for each of the items based on the transformer vectors for the items, generates a merged vector for each of the items by merging the sequence vector, transformer vector, and similarity vector for the item, and determines a set of probabilities for at least one user by inputting the user vector for the at least one user, merged vectors for each of the items, and sequence vectors for each of the actions to a transformer neural network, wherein the set of probabilities for the at least one user comprises a probability for each item with a description in the catalog.
The dependent claims below do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
Claims 2 and 18 further recite the similar limitations of “generating a user vector for a new user with no associated user activity data based on an average of the user vectors generated from the user activity data using singular value decomposition (a more detailed abstract idea remains an abstract idea).  
Claims 3 and 19 further recite the similar limitations of “receiving additional user activity data for a new user; and generating a user vector for the new user based on a user-to-user similarity comparison between the additional user activity data for the new user and the user activity data used to generate the user vectors” (a more detailed abstract idea remains an abstract idea).  
Claim 4 further recites the similar limitations of  “inputting the sequence data” (a more detailed abstract idea remains an abstract idea).  
Claim 5 further recites the similar limitations of “determining a pairwise similarity matrix for the transformer vectors for the items (a more detailed abstract idea remains an abstract idea). 	Claim 6 further recites the similar limitations of “merging the sequence vector, transformer vector, and similarity vector for the item further comprises inputting the sequence vector, transformer vector, and similarity vector for each item to a highway network (a more detailed abstract idea remains an abstract idea). 	Claim 7 further recites the similar limitations of “products in an online store” (a more detailed abstract idea remains an abstract idea). 	Claims 8 and 20 further recite the similar limitations of “generating at least one electronic communication comprising a recommendation to the at least one user of the item with the highest probability in the set of probabilities” (a more detailed abstract idea remains an abstract idea).
Claim 10 further recites the similar limitations of “generates a user vector for a new user with no associated user activity data based on an average of the user vectors generated from the user activity data using singular value decomposition” (a more detailed abstract idea remains an abstract idea). 	Claim 11 further recites the similar limitations of “receives additional user activity data for a new user and generates a user vector for the new user based on a user-to-user similarity comparison between the additional user activity data for the new user and the user activity data used to generate the user vectors” (a more detailed abstract idea remains an abstract idea). 	Claim 12 further recites the similar limitations of “generates a sequence vector for each of the items based on sequence data from the user activity data further comprises inputting the sequence data to a word2vec neural network” (a more detailed abstract idea remains an abstract idea). 	Claim 13 further recites the similar limitations of “generates a similarity vector for each of the items based on the transformer vectors for the items by determining a pairwise similarity matrix for the transformer vectors for the items” (a more detailed abstract idea remains an abstract idea).
Claim 14 further recites the similar limitations of “generates a merged vector for each of the items by merging the sequence vector, transformer vector, and similarity vector for the item further by inputting the sequence vector, transformer vector, and similarity vector for each item to a highway network” (a more detailed abstract idea remains an abstract idea). 	Claim 15 further recites the similar limitations of “products in an online store” (a more detailed abstract idea remains an abstract idea). 	Claim 16 further recites the similar limitations of “generating at least one 
electronic communication comprising a recommendation to the at least one user of the item with the highest probability in the set of probabilities” (a more detailed abstract idea remains an abstract idea).
None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. Claims 1-8 do not recite "a processor" or a structural device or structure in the body of the claims, it is impossible for independent claim 1 to improve the performance of a computer when a computer is nowhere recited in the claim. Nothing in the claim elements precludes the step from practically being performed as interactions of performing mental and manual activities using media storages or data. That is, other than reciting “storage devices and a processor” (claim 9), nothing in the claims element preclude the steps from practically being performed in the mind (including observation, evaluation, judgement, opinion), or by a human using pen and paper. Thus, the claims fall within the mental processes grouping. The mere nominal recitation of at least one processor and a neural network do not take the claim out of the mental processes grouping and mathematical concepts grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
 	Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The one or more storage devices, and a processor and neural network are recited at a high level of generality, i.e., as a generic processor and devices performing a generic computer function of receiving/determining/transmitting data. These generic devices limitation are no more than mere instructions to apply the exception using a generic computer component. Further, a processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B. Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amount to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination. In this case, the claims each at most comprise additional elements of “a one or more storage devices, a processor and a neural network” (Claim 9).  Each of these claimed elements is noted to perform their generic functions.  
	The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. The claims merely amount to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic computer system.
	The judicial exception is not integrated into a practical application. In particular, the computer and neural network are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 
	Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
5.  	The prior art taken alone or combination failed to teach or suggest the claimed invention.
a. 	Dumais et al (US Application No. 20070016553 A1) teach a method that monitors user activities associated with a usage analyzer. An event component monitors user activities such as saving, reading, editing, copying, hovering on information, selecting information, manipulating information and/or deleting files, for example, and makes determinations with respect to user actions. Probabilistic models are applied to determine events such as when a user has observed or contemplated information. Logical and/or statistical models, Support Vectors Machines are constructed that consider the following example classes of evidence associated with patterns of user activity.
	b. 	Giovani “Recommendations with neural networks) teaches the concept of training a Neural network to approximate an objective function by minimizing the estimation error with a gradient descent algorithm. Users are projected and the items into a latent space of dimension d by using embedding layers. Embedding layers learn to map a high-dimensional, sparse set of discrete features to a dense array of real numbers in a continuous space, the equivalent of projecting our n users and m items into d-dimensional vectors. The network then performs a dot product between the embeddings to estimate the ratings.

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623